Exhibit 10.37

 

CONFIDENTIAL MUTUAL SETTLEMENT AGREEMENT

AND

MUTUAL GENERAL RELEASE OF ALL CLAIMS

 

THIS CONFIDENTIAL MUTUAL SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE OF ALL
CLAIMS (“Agreement”) is made and entered into between ROBERT L. THOMASON on
behalf of himself, his spouse (past, current or future), his beneficiaries, his
agents, heirs, executors and assigns (collectively “THOMASON”), CR TECHNOLOGY,
INC., on behalf of itself and its past and present officers, owners, directors,
stockholders, agents, employees, successors, predecessors, assigns,
representatives, attorneys, parent corporation, divisions, subsidiaries,
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such parent corporation, divisions, subsidiaries and affiliates),
1991 Stock Option Plan, and its past and present sponsors, administrators, and
fiduciaries (collectively “CRT”), and defendant PHOTON DYNAMICS, INC., on behalf
of itself and its past and present officers, owners, directors, stockholders,
agents, employees, successors, predecessors, assigns, representatives,
attorneys, parent corporations, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such parent
corporations, divisions, subsidiaries and affiliates), the 1991 Stock Option
Plan assumed by Photon Dynamics, Inc., and its past and present sponsors,
administrators, and fiduciaries (collectively “PHOTON”).

 

RECITALS

 

A. A dispute has arisen between THOMASON and Defendants CRT and PHOTON regarding
THOMASON’s attempts to exercise options in 19,253 shares of PHOTON stock in late
2001, under the terms of a Nonqualified Stock Option Agreement entered into by
THOMASON and CRT in 1991. THOMASON has filed a lawsuit entitled Robert L.
Thomason v. Photon Dynamics, Inc., and CR Technology, Inc. in Superior Court of
the State of California in and for the County of Orange, Case Number 02CCO3568
(the “Lawsuit”). PHOTON and CRT cross-complained against THOMASON for breach of
contract.

 

B. The parties hereto have negotiated a settlement of all disputed claims
between them, the terms of which are set forth below

 

COVENANTS

 

1. (a) For and in consideration of the Settlement Payment PHOTON is obligated to
make under Section 4 of this Agreement, THOMASON does hereby irrevocably and
unconditionally release, acquit, and forever discharge PHOTON and CRT from any
and all claims, charges, complaints, rights, demands, actions, causes of action,
obligations, liabilities, promises, agreements, controversies, damages, suits,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any and every kind, nature and character whatsoever (including, but
not limited to, any and all causes of action contained in the lawsuit filed by
THOMASON), state law causes of action, including but not limited to actions for
breach of contract, conversion, possession of personal property, and any other
state or federal law (including the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act), code provision,
constitution, judicial decision, order, or regulation which

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

1.



--------------------------------------------------------------------------------

THOMASON, individually, and/or on behalf of his heirs, successors or assigns,
ever had, now has or may have, whether known or unknown, or whether asserted or
which could have been asserted, or which were asserted in the Lawsuit, and any
other acts or omissions by PHOTON or CRT before the Effective Date of this
Agreement as defined by Section 15.

 

(b) For and in consideration of the Settlement Payment PHOTON is obligated to
make under Section 4 of this Agreement, THOMASON does hereby irrevocably and
unconditionally release, acquit and forever discharge each and every insurer of
PHOTON or CRT of and from any and all claims, charges, complaints, rights,
demands, actions, causes of action, obligations, liabilities, promises,
agreements, controversies, damages, suits, costs, losses, debts, and expenses of
any kind or character which were asserted in the Lawsuit or which could have
been asserted in the Lawsuit.

 

2. For and in consideration of the covenants made by THOMASON in this Agreement
PHOTON and CRT, and each of them, hereby irrevocably and unconditionally
release, acquit, and forever discharge THOMASON, from any and all claims,
charges, complaints, rights, demands, actions, causes of action, obligations,
liabilities, promises, agreements, controversies, damages, suits, costs, losses,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any and every kind, nature and character whatsoever, (including, but not limited
to, any and all causes of action contained in the cross-complaint filed by
PHOTON and CRT), state law causes of action, including but not limited to
actions for breach of contracts, fraud, and any other state or federal law, code
provision, constitution, judicial decision, order, or regulation which PHOTON or
CRT, on behalf of themselves, or their successors or assigns, ever had, now has
or may have, whether known or unknown and whether asserted or which could have
been asserted, or which were asserted in the Lawsuit, and any other acts or
omissions by THOMASON before the Effective Date of this Agreement as defined by
Section 15.

 

3. THOMASON, PHOTON, and CRT each agree to execute and file a stipulation
requesting dismissal of his/its lawsuit with prejudice within one business day
after tender of the Settlement Payment to THOMASON. Each party shall bear its
own costs and attorneys’ fees in the Action.

 

4. PHOTON agrees to pay THOMASON the total sum of seven hundred fifty thousand
dollars and no cents ($750,000.00), which amount represents the total amount
owed under the terms of this Agreement (“Settlement Payment”). THOMASON
acknowledges and agrees that he is solely responsible for the payment of any
taxes, interest or penalties assessed against him that arise from his receiving
the Settlement Payment. PHOTON and CRT each makes no representation as to the
taxability of the Settlement Payment, but PHOTON shall report the payment on an
IRS Form 1099. THOMASON agrees to indemnify and hold harmless PHOTON and CRT in
the event that the Internal Revenue Service or any other taxing authority
assesses any taxes, excise taxes, penalties, fees, or interest against PHOTON or
CRT as a result of non-withholding of taxes from the Settlement Payment by
PHOTON or CRT, or any failure or refusal by THOMASON to pay any taxes, interest
or penalties he owes that arise from his receipt of the Settlement Payment. At
Photon’s or CRT’s option, the Settlement Payment shall be made by either 1)
delivering a certified check in the amount of the Settlement Payment made
payable to Robert L. Thomason to THOMASON’s attorneys or 2) by completing a wire
transfer of the

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

2.



--------------------------------------------------------------------------------

Settlement Payment to THOMASON’s account (wire instructions: Chase Manhattan
Bank, New York, New York; ABA #021000021; Acct #06619803 8; Name: Solomon Smith
Barney, Further Credit to: R & M Thomason Rev. Tr. A-C 6470128213499). PHOTON or
CRT shall make the Settlement Payment to THOMASON within five (5) business days
of the Effective Date of this Agreement. Upon receipt of the Settlement Payment,
Thomason shall within one business day file the stipulated dismissal with
prejudice.

 

5. To effect a full and complete release as described in Sections 1 and 2 herein
above, THOMASON, PHOTON, and CRT each expressly waives and relinquishes all
rights and benefits afforded him/it by Section 1542 of the Civil Code of the
State of California, and does so understanding and acknowledging the
significance and consequence of such specific waiver of Section 1542. Section
1542 of the Civil Code of the State of California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge, THOMASON, PHOTON, and
CRT each expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all claims not known or suspected to exist in
his/its favor at the time of signing this Agreement, and that this Agreement
contemplates the extinguishment of any such claim or claims. THOMASON, PHOTON,
and CRT each knows of no actions at law or in equity nor administrative
proceedings currently pending (other than the Lawsuit) that concern allegations
based on or related to and of the claims asserted by THOMASON, PHOTON, or CRT in
the Lawsuit. THOMASON, PHOTON, and CRT each warrants that he/it has read this
Agreement, including this waiver of California Civil Code section 1542, and that
he/it has consulted counsel about this Agreement and specifically about the
waiver of section 1542, and that he/it understands the Agreement and the section
1542 waiver, and so freely and knowingly enters into this Agreement THOMASON,
PHOTON, and CRT each acknowledge that he/it may hereafter discover facts
different from or in addition to those he/it now knows or believes to be true
regarding the matters released or described in this Agreement, and he/it agrees
that the releases and agreements contained in this Agreement shall be and will
remain effective in all respects notwithstanding any later discovery of any such
different or additional facts.

 

6. THOMASON, PHOTON, and CRT each agrees and Understands that this is a full and
final release covering all known and unknown and anticipated and unanticipated
injuries, debts, claims, or damages which may have arisen, or which may arise,
connected with all matters from the beginning of time to the date hereof, as
well as those injuries, debts, claims, or damages now known or disclosed which
may have arisen, or which may arise, from the Nonqualified Stock Option
Agreement signed by THOMASON in 1991, and the General Release signed by THOMASON
in 1999. The furnishing of the consideration for this Agreement shall not at any
time, for any purpose be deemed or construed by any party hereto or by anyone
else, as an admission of liability or responsibility by any party or any of them
for any acts alleged in the lawsuit. Any liability for any and all claims is
expressly denied and disclaimed by the parties and each of them.

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

3.



--------------------------------------------------------------------------------

7.  (a) THOMASON agrees to keep the fact and terms of this Agreement, and amount
of the settlement payment confidential. This confidentiality provision is
material to the Agreement. In the event of any inquiry as to settlement,
THOMASON shall respond that the matter has been resolved on a confidential
basis.

 

(b) Except as compelled by law, THOMASON may discuss the Agreement only with his
attorneys, accountants and tax professionals, and immediate family (defined as
parent(s), natural children and spouse). THOMASON agrees and understands that
each and any such permissible disclosure may be made only on the condition that
such persons to whom information has been disclosed also agree not to disclose
or publicize any information concerning the Agreement.

 

(c) THOMASON agrees to refrain from contacting others, instigating, or
participating in any legal action against PHOTON or CRT related to, arising
from, or with respect to any act, omission, or claim that occurred or arose
before the Effective Date of this Agreement, except as required by law.

 

8. THOMASON, PHOTON, and CRT each represents and agrees that he/it has in fact
thoroughly discussed all aspects of this Agreement with his/its attorneys.
THOMASON, PHOTON, and CRT has each carefully read and fully understands all of
the provisions of this Agreement, and voluntarily and of his/its own free will
enters into this Confidential Settlement Agreement and General Release

 

9. THOMASON, PHOTON, and CRT each represents that he/it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any Claim or any portion thereof or any interest therein. THOMASON,
PHOTON, and CRT each agrees to indemnify the other, and each of them, in the
event any person makes a claim of any kind or amount against a party release
under this Confidential Settlement Agreement and General Release.

 

10. This Confidential Settlement Agreement and General Release is made and
entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California.
The parties agree to meet and confer in good faith prior to bringing any actions
to enforce the terms of this Agreement.

 

11. Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term,
or provision shall be deemed not to be a part of this Agreement.

 

12. This Agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior agreements or understandings between the
parties hereto. Any modification or amendment to this Agreement must be in
writing and must be signed and dated by all of the parties, and must explicitly
state that it is intended to be an amendment to or modification of this
Agreement.

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

4.



--------------------------------------------------------------------------------

13. Counsel for the respective parties have reviewed and participated in the
drafting of this Agreement. Consequently, the normal rule of construction that
ambiguities shall be resolved against the drafter shall not be used or applied
in the interpretation of this Agreement.

 

14. This Agreement shall be binding upon each party to it and upon each of such
party’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the parties and each of them, and to
their heirs, administrators, representatives, executors, successors and assigns

 

15. THOMASON understands and agrees that:

 

(a) He has been offered a full twenty-one (21) days within which to consider
this Agreement before executing it.

 

(b) He has a full seven (7) days following his execution of this Agreement to
revoke this Agreement and has been and hereby is advised in writing that this
Agreement shall not become effective or enforceable before such revocation
period has expired.

 

(c) He understands that rights or claims under the Age Discrimination In
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise based on facts
or events occurring after the effective date of this Agreement are not waived.

 

(d) The consideration provided for in Section 4, is in addition to anything to
which THOMASON is otherwise already entitled or has been paid.

 

(e) The Effective Date of this Agreement shall be the first day after all time
periods in this Paragraph 15 have expired and this Agreement has been signed,
and not revoked by THOMASON.

 

16. This Agreement may be executed in any number of counterparts, or in
different counterparts, any of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.

 

17. THOMASON agrees to promptly return to PHOTON all originals, copies and
extracts of any documents that were produced during discovery, including copies
and extracts of all expert reports. PHOTON and CRT agree to promptly return to
THOMASON all documents designated “confidential” that were produced during
discovery. A document shall be considered produced during discovery whether it
was responsive to party discovery or secured through a third party subpoena.
PHOTON and CRT’s obligation to return documents shall include all documents
secured through subpoenas issued to RBC Dain Rauscher and Smith Barney. All
items to be returned under this Paragraph shall be returned within ten (10)
business days of the Effective Date of this Agreement.

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

5.



--------------------------------------------------------------------------------

18. All notices and other communications hereunder shall be communicated to all
parties in writing and shall be delivered or mailed by registered or certified
mail, postage prepaid and with return receipt requested. Hand-delivered notices
shall be deemed communicated when received. Mailed notices shall be deemed
communicated as of five (5) full business days after mailing, if mailed to the
following respective addresses:

 

PHOTON or CRT:  Margaret Hart Edwards

Littler Mendelson, PC

650 California Street, 20th Floor

San Francisco CA 94108

Telephone: (415) 433-1940

Facsimile: (415) 399-8490

 

THOMASON:         James L. Poth

Jones Day

3 Park Plaza, Suite 1100

Irvine CA 92614

Telephone: (949) 851-3939

Facsimile: (949) 553-7539

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

6.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. YOU GIVE UP ANY
RIGHT TO SUE FOR ANY REASON, EVEN REASONS YOU DO NOT KNOW ABOUT, BY SIGNING THIS
AGREEMENT.

 

ROBERT L. THOMASON   CR TECHNOLOGY, INC.

By:

 

/s/ Robert L. Thomason

--------------------------------------------------------------------------------

 

By:

 

/s/ Richard Okumoto

--------------------------------------------------------------------------------

   

Robert L. Thomason

     

Its

Dated:   April 22, 2004

 

Dated:   April 28, 2004

        PHOTON DYNAMICS, INC.        

By:

 

/s/ Richard Okumoto

--------------------------------------------------------------------------------

           

Its CFO

       

Dated:   April 28, 2004

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

7.



--------------------------------------------------------------------------------

Approved as to form:

 

JONES DAY   LITTLER MENDELSON, PC

By:

 

/s/ James L. Poth

--------------------------------------------------------------------------------

 

By:

 

/s/ Margaret Hart Edwards

--------------------------------------------------------------------------------

   

James L. Poth

Attorneys for Plaintiff,

ROBERT L. THOMASON

     

Margaret Hart Edwards

Attorneys for Defendants,

PHOTON DYNAMICS, INC. and CR TECHNOLOGY, INC.

Dated:   April 22, 2004

 

Dated:   April 26, 2004

 

Confidential Mutual Settlement Agreement and Mutual General Release

 

8.